Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 273 Filed: 06/03/19 Page: 1 of 3 PAGEID #: 23721



                            IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO

       OHIO V. PHILIP RANDOLPH
       INSTITUTE,

       et al.,

                                                          Case No.: 1:18-cv-00357-TSB
                                      Plaintiffs,

                                                          Judge Timothy S. Black
                              vs.
                                                          Circuit Judge Karen Nelson Moore

                                                          Judge Michael H. Watson
       RYAN SMITH, Speaker of the Ohio House
       of Representatives, et al.,
                                                          Magistrate Judge Karen L. Litkovitz

                                      Defendants.




       IN RE: SUBPOENAS SERVED ON                         Transferred from the United States
       REPUBLICAN NATIONAL COMMITTEE,                     District Court for the District of
       NATIONAL REPUBLICAN                                Columbia,
       CONGRESSIONAL COMMITTEE,

       AND
                                                          Civil Action No. 18-mc-00031
       ADAM KINCAID




                   THE RNC’S, NRCC’S, AND KINCAID’ NOTICE OF APPEAL

                 The district court issued its final order and judgment on May 3, 2019. ECF 262

       (PageID# 23358-23658) and ECF 263 (PageID# 23659). Pursuant to Fed. R. App. P. 3



                                                    1
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 273 Filed: 06/03/19 Page: 2 of 3 PAGEID #: 23722



       and 4, the Republican National Committee (“RNC”), the National Republican

       Congressional Committee (“NRCC”), and Adam Kincaid (“Kincaid”) (collectively

       “Respondents”), all non-parties in this case, notice their appeal to the United States Court

       of Appeals for the Sixth Circuit from the December 21, 2018 order of the Southern

       District of Ohio compelling Respondents to comply with Plaintiffs’ Motion to Compel,

       (ECF 128) (Page ID 3465-3483), and the January 30, 2019 order denying Non-Party

       Adam Kincaid’s Motion for a Protective Order (ECF 188) (Page ID 11114-11129).


       Respectfully submitted,                                        DATED: June 3, 2019


       /s/ Shawn T. Sheehy                              /s/ Jason R. Stuckey
       Shawn Sheehy admitted pro hac vice               Jason Stuckey
       Phillip M. Gordon admitted pro hac vice          Bricker & Eckler LLP
       HOLTZMAN VOGEL JOSEFIAK TORCHINSKY               201 East Fifth Street, Suite 1110
       PLLC                                             Cincinnati, OH 45202
       45 North Hill Drive, Suite 100                   Phone: 513-870-6683
       Warrenton, VA 20186                              jstuckey@bricker.com
       Phone: (540) 341-8808
       Fax: (540) 341-8809
       ssheehy@hvjt.law
       pgordon@hvjt.law

       Counsel for Non-Party
       Republican National Committee,
       National Republican
       Congressional Committee,
       and Adam Kincaid




                                                    2
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 273 Filed: 06/03/19 Page: 3 of 3 PAGEID #: 23723



                                   CERTIFICATE OF SERVICE

              I hereby certify that the foregoing has been filed through the CM/ECF system
       which instantaneously sent a Notice of Electronic Filing (NEF) to all counsel required to
       be served.



                                           /s/ Jason Stuckey
                                             Jason Stuckey




                                                   3
